t c memo united_states tax_court mitchell s wiest petitioner v commissioner of internal revenue respondent docket no filed date mitchell s wiest pro_se martha j weber for respondent memorandum findings_of_fact and opinion gale judge this case is before the court on petitioner’s petition to review respondent’s denial of relief under sec_6015 with respect to petitioner’s taxable_year we hold unless otherwise noted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - that respondent abused his discretion in denying petitioner relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing of the petition petitioner resided in mt juliet tennessee petitioner and his wife during michelle wiest ms wiest filed a joint federal_income_tax return for that year the return ms wiest engaged a high school acquaintance employed at a tax_return_preparer h_r block to prepare the return and gave the preparer forms w-2 wage and tax statement for herself and petitioner petitioner had given his forms w-2 to ms wiest for this purpose the return reflected a balance due of dollar_figure after the return was completed petitioner and ms wiest signed it on the return petitioner and ms wiest reported wages of dollar_figure of which dollar_figure was petitioner’s and dollar_figure was ms wiest’s petitioner’s federal_income_tax withholding totaled sbig_number and ms wiest’s totaled dollar_figure ms wiest assumed responsibility for having the couple’s tax returns prepared and for filing them with respondent with respect to the return after petitioner and ms wiest signed - it ms wiest assumed responsibility for filing it and did so however the dollar_figure amount reported as due on the return was not paid and remained unpaid at the time of trial petitioner gave ms wiest his forms w-2 for taxable years and so that she could have the couple’s tax returns for those years prepared by the same acquaintance at h_r block although petitioner believed that ms wiest had filed returns for those years returns were never filed during their marriage petitioner paid most household expenses including rent food and the majority of the children’s expenses from his earnings in september of petitioner and ms wiest divorced in the spring of in connection with filing his return for petitioner discovered for the first time that ms wiest had not filed income_tax returns on his behalf for taxable years and and that the liability reported as due on the return had not been paid at that time petitioner filed returns for and and paid his outstanding liabilities for those years by refinancing the mortgage on his residence petitioner contacted ms wiest at that time and learned that his forms w-2 for and which he had given her for purposes of filing returns for those years were in the trunk of her automobile on date petitioner filed with respondent form_8857 request for innocent spouse relief with respect to - - petitioner requested relief on two grounds that since he was married and raising five children the correct amount of tax was withheld from his salary and therefore that the liability reported on the return arose solely from insufficient withholding on the part of ms wiest and that he had relied on ms wiest to file the return and pay the amount shown as due thereon on date respondent issued petitioner a determination_letter setting forth his determination that petitioner did not qualify for innocent spouse relief the determination_letter concluded that petitioner did not qualify for relief under sec_6015 and c as to eguitable relief under sec_6015 the determination_letter provided that underpayment was evident at the signing of the joint_return the taxpayer would have had knowledge reason to know of the underpayment at the time of signing the tax_return a fuller discussion on a form 886a explanation of items attached to the determination_letter provided as follows marital status----taxpayers are currently divorced - as of taxpayer husband filed form_8857 on date attribution-taxpayer states he does not remember signing the return his signature is very identifiable and was compared to that on the return his signature on return appears good therefore he knew of the underpayment at one time agent proportioned balance due with underpayment the breakdown is that the responsibility of the underpayment i sec_37 caused by the taxpayer husbands sic inadequate withholding and - - of sic the taxpayer wife’s inadequate withholding undue hardship-no known hardship marital abuse-none known spouse’s legal_obligation to pay-divorce decree was read over the telephone to agent no mention of internal_revenue_service debt made knowledge reason to know-understatement sic was evident at the signing of the joint_return taxpayer husband would have had knowledge reason to know of the understatement sic at the time of signing taxpayer husband states he does not remember signing the return states he would have paid if he had known of the understatement sic and cites his paying back taxes for and promptly as example significant benefit--no known beyond normal support petitioner timely filed his petition on date opinion we must decide whether respondent abused his discretion in denying relief under sec_6015 with respect to an amount of tax reported on petitioner’s joint_return but not paid we review respondent’s determination for abuse_of_discretion 114_tc_276 and we hold that respondent abused his discretion because respondent’s determination was arbitrary sec_6015 provides as follows equitable relief ---under procedures prescribed by the secretary 1if-- taking into account all the facts -- - and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner announced factors first in notice_98_61 1998_2_cb_756 and later in revproc_2000_15 2000_1_cb_447 that the commissioner will consider in determining whether an individual qualifies for relief under sec_6015 where as here the unpaid liability is one that was reported as due on the joint_return the factors that are deemed to weigh in favor of granting relief are the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer hardship if relief is not granted the requesting spouse was abused by the nonrequesting spouse the requesting spouse had no knowledge or reason to know that the liability would not be paid and the nonrequesting spouse has a legal_obligation pursuant to a notice_98_61 1998_2_cb_756 was effective during the period in which petitioner filed his request for relief and respondent issued the determination_letter notice_98_61 was modified and superseded by revproc_2000_15 2000_1_cb_447 effective date however the two releases do not differ materially with respect to the factors pertinent to this case although not listed as a factor favoring relief in notice_98_61 this factor is so listed in revproc_2000_15 divorce decree or agreement to pay the liability factors weighing against relief include the unpaid liability is attributable to the requesting spouse the requesting spouse had knowledge or reason to know of the unpaid liability the requesting spouse has significantly benefited beyond normal support from the unpaid liability and the requesting spouse is obligated under a divorce decree or agreement to satisfy the liability see notice_98_61 sec_3 supra see also revproc_2000_15 sec_4 2001_1_cb_448 in reviewing respondent’s determination we do not substitute our judgment for his rather we defer to respondent’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 101_tc_117 in the instant case petitioner requests relief on two pertinent grounds that he was unaware that the liability reported on the return had not been paid and that the unpaid liability was solely attributable to ms wiest the determination_letter concludes that petitioner knew or had reason to know of the unpaid liability and that it was partly attributable to petitioner based principally on its conclusions as to petitioner’s knowledge or reason to know of the unpaid liability and the attribution of the unpaid liability the --- - determination_letter denied relief under sec_6015 we consider whether respondent’s determination was an abuse_of_discretion a knowledge or reason to know the determination_letter found that petitioner had knowledge or reason to know of the underpayment based solely on the fact that he signed the return while there is no longer any dispute that petitioner signed the return as he conceded the signature was his upon seeing the return again in connection with these proceedings the fact that he signed the return does not establish the actual or constructive knowledge that is relevant in the case of a liability that is reported on a return but not paid the relevant knowledge in the case of a reported but unpaid liability as respondent’s own published guidance points out is whether the taxpayer knew or had reason to know that the the determination_letter in addition considered certain factors supportive of relief namely petitioner’s divorced status and the fact that there was no known significant benefit from the underpayment beyond normal support as well as factors weighing against relief namely the absence of hardship or marital abuse the determination_letter also identified a neutral factor namely the failure of the couple’s divorce decree to address tax debts the determination_letter states his signature on the return appears good therefore he knew of the underpayment at one time emphasis added if signing a joint_return that reports a liability is sufficient to establish actual or constructive knowledge of an underpayment then no taxpayer signing such a joint_return would ever lack knowledge or reason to know of the underpayment --- - tax would not be paid when the return was signed or filed ’ see notice_98_61 sec_3 ob see also revproc_2000_15 sec_4 d because the determination_letter equated petitioner’s signing of the return with actual or constructive knowledge of the underpayment it failed to consider the relevant question of whether petitioner knew or had reason to know that the tax would not be paid consequently the determination letter’s conclusion that petitioner knew or had reason to know of the underpayment was arbitrary and without sound basis in fact we proceed to consider taking into account all the facts and circumstances sec_6015 whether petitioner knew or had reason to know that the tax shown as due on the return would not be paid petitioner gave credible testimony at trial he testified that ms wiest had assumed responsibility for having the return prepared and filed and that he turned over his forms w-2 to her for that purpose the testimony of the preparer of the return corroborates petitioner’s testimony the preparer testified that she was a high school acquaintance of ms wiest not petitioner and that it was ms wiest who provided her with ’ revproc_2000_15 revises notice_98_61 with respect to the time when it is relevant whether the taxpayer knew a tax would not be paid revproc_2000_15 provides that the relevant time is when the return is signed whereas notice_98_61 provides that it is when the return is filed we do not believe this distinction is material in this case - the materials and information necessary to prepare the return clearly petitioner relied on ms wiest to file the return and it was in fact filed moreover petitioner’s prompt action in to satisfy his and liabilities upon learning that ms wiest had failed to file the couple’s returns for those years together with his testimony persuades us that petitioner had no actual knowledge prior to of his outstanding tax delinquencies including the unpaid liability for the question remains whether he had reason to know that is as respondent’s guidance puts it whether it was reasonable for x petitioner to believe that the nonrequesting spouse would pay the reported liability notice_98_61 sec_3 see also revproc_2000_15 sec_4 b the determination_letter failed to make this inquiry and the facts developed at trial are sketchy although conceding that he signed it petitioner does not recall the circumstances of signing the return ms wiest had assumed responsibility for having the return filed although petitioner did not recall any specific assurances from ms wiest that she would pay the dollar_figure reported as due on the return her wages in that year were substantially more than his and her withholdings were substantially less moreover we discern a pattern of deception on ms wiest’s part with respect to the and tax years that is petitioner also gave her his forms w-2 for those years based on her assumption of responsibility for filing and the forms subsequently were found in the trunk of her car after the delinquencies had been discovered given that ms wiest engaged in deception with respect to filing returns for and there is reason to believe that she engaged in deception with respect to as well we conclude based on all the facts and circumstances that it was reasonable for petitioner to believe that ms wiest would pay the liability reported on the return accordingly he did not have knowledge or reason to know that the tax would not be paid to the extent respondent’s determination to deny relief was based on this factor it is unsupported b attribution a second factor asserted by petitioner in his request for relief was that the unpaid liability was entirely attributable to ms wiest in his request for relief petitioner contended that he was raising five children in and that consequently his withholdings were sufficient to cover his share of the tax with respect to this contention the determination_letter provided agent proportioned the balance due with underpayment the breakdown is that the responsibility of the underpayment i sec_37 caused by the taxpayer husbands sic inadequate withholding and of sic the taxpayer wife’s inadequate withholding -- thus respondent’s denial of relief was based in part on his determination that approximately percent of the underpayment was attributable to petitioner as discussed below respondent’s conclusion concerning petitioner’s share of the unpaid liability was arbitrary and without sound basis in fact the determination_letter contains no explanation of the computation underlying the conclusion that petitioner’s share of the underpayment wa sec_37 percent it is likewise silent regarding the issue of petitioner’s entitlement to claim exemptions for dependents in his posttrial brief respondent takes the position that the determination letter’s calculation of petitioner’s share of the unpaid tax_liability was based upon a computation of his tax_liability as if he had filed for using a status of married_filing_separately according to respondent petitioner’s hypothetical tax_liability for so computed would have been dollar_figure which after reduction for his dollar_figure withholdings would have left an unpaid liability of dollar_figure--or approximately percent of the actual unpaid liability dollar_figure for respondent’s comparison of petitioner’s hypothetical liability as a married-filing-separately taxpayer as reduced by his actual withholdings to the actual unpaid liability on his respondent offers no explanation for the discrepancy between his 40-percent computation on brief and the revenue agent’s 37-percent computation in the determination_letter - - joint_return for does not produce a meaningful ratio in making the computation respondent allowed petitioner a single personal_exemption and no exemption for any dependent the return claimed five dependency_exemptions which claim was accepted by respondent and is reflected in the actual liability obviously the allowance of five dependency_exemptions reduced the actual liability however in denying petitioner any benefit from the dependency_exemptions in computing his hypothetical separate liability respondent has produced a hypothetical liability that is necessarily inflated in comparison to the actual liability although petitioner raised the issue of the five dependents in his request for relief and testified at trial that he provided more than half of their support in respondent never addressed the contention in the determination_letter or in his posttrial brief respondent instead has simply treated petitioner as entitled to no adjustment with respect to dependency_exemptions in calculating petitioner’s share of the unpaid liability since the unpaid liability reflects an allowance for five dependency_exemptions respondent’s calculation--which effectively allocates the allowance for the five dependency_exemptions to ms wiest --necessarily inflates petitioner’s share of the unpaid liability in comparison to ms wiest’s respondent has offered no argument or evidence to support the allocation of the five dependency_exemptions to ms wiest in the face of petitioner’s claim that he was providing over half the children’s support in this circumstance respondent’s calculation is arbitrary and without sound basis in fact as is his conclusion that the unpaid liability i sec_37 percent or percent attributable to petitioner because respondent’s computation of the share of the unpaid liability attributable to petitioner was arbitrary we shall consider attribution based on the record before us we believe a computation of petitioner’s and ms wiest’s respective shares of the underpayment is mostly straightforward since they each reported only wage income and jointly claimed the standard_deduction and their two personal exemptions each spouse’s share of reported gross_income would in the absence of other factors equal his or her share of the total liability each spouse’s withholdings could then be compared with his or her share of the total liability to derive their respective shares of the underpayment a complicating factor arises with respect to the five dependency_exemptions claimed on the return respondent’s acceptance of the return establishes the entitlement of petitioner and ms wiest jointly to five dependency_exemptions although petitioner contends that he was providing more than half the support of the five children claimed as dependents on the - - return we find his bare assertions without any other support an insufficient basis on which to attempt an allocation of the five dependency_exemptions to him especially in light of the fact that ms wiest had income of dollar_figure as compared to his income of dollar_figure in if no allocation is attempted the benefit of the five exemptions is effectively split equally between petitioner and ms wiest since the total liability for reflects the benefit of the dependency_exemptions claimed on the return and accepted in the circumstances of this case splitting the benefit of the five dependency_exemptions equally is appropriate using the foregoing principles petitioner’s and ms wiest’s respective shares of the underpayment could fairly be apportioned as follows the gross_income of dollar_figure reported on the return consisted of petitioner’s wages of dollar_figure and ms wiest’s wages of dollar_figure the reported total_tax liability was dollar_figure petitioner’s share of the total_tax liability was dollar_figure dollar_figure dollar_figure x dollar_figure and ms wiest’s was dollar_figure dollar_figure dollar_figure x dollar_figure petitioner’s share of the underpayment equals his share of the total liability dollar_figure less his withholdings dollar_figure or dollar_figure the remaining portion of the underpayment dollar_figure is attributable to ms wiest we therefore reject petitioner’s contention that the underpayment is entirely attributable to ms wiest as well as respondent’s - finding that it wa sec_37 or sec_40 percent attributable to petitioner and conclude that petitioner’s share of the underpayment was dollar_figure or approximately percent cc other factors the determination_letter also considered other factors albeit briefly with respect to economic hardship the determination_letter concludes that there is no known hardship notwithstanding petitioner’s assertions in his claim for relief that he had to refinance the mortgage on his residence in order to pay his and liabilities nonetheless the record before us does not establish that petitioner would suffer hardship if required to pay the liability accordingly this factor weighs against relief respondent concedes and we agree that petitioner’s status as divorced from ms wiest weighs in petitioner’s favor the determination_letter did not find that petitioner had significantly benefited beyond normal support from the underpayment and the evidence persuades us that he did not benefit at all accordingly this factor does not weigh against relief finally there is no evidence of spousal abuse or that the divorce decree imposed a legal_obligation on either spouse regarding the unpaid liability rendering these factors neutral in this case d conclusion respondent’s determination to deny petitioner relief under sec_6015 was principally based on his findings that petitioner knew or had reason to know that the liability would not be paid and that approximately percent of the unpaid liability was attributable to petitioner since each of these findings was arbitrary and without sound basis in fact we conclude that respondent’s denial of any relief was an abuse_of_discretion based on our review of all the facts and circumstances we conclude that there are several factors favoring relief petitioner did not know and had no reason to know that the liability would not be paid the underpayment is only attributable to petitioner to the extent of dollar_figure petitioner and ms wiest are divorced and petitioner did not benefit from the underpayment weighing against relief is the absence of any showing of hardship if relief is not granted and the fact that a portion of the underpayment is attributable to petitioner on balance we find that the factors favoring relief to the extent that the underpayment is not attributable to petitioner outweigh the factors supporting a denial of relief therefore we hold that petitioner is entitled to relief under sec_6015 with respect to dollar_figure of the underpayment that is he is entitled to relief with respect to all of the underpayment except the dollar_figure -- - thereof that we find is attributable to him to reflect the foregoing an appropriate decision will be entered
